Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 18-BG-812

                     IN RE DAVID B. NOLAN SR., RESPONDENT

                         A Suspended Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 379804)

                          On Report and Recommendation
                    of the Board on Professional Responsibility

                               (BDN 285-09, et al.)

                             (Decided June 16, 2022)

      Before EASTERLY and ALIKHAN, Associate Judges, and THOMPSON, Senior
             Judge.

      PER CURIAM:      The Ad Hoc Committee found by clear and convincing

evidence that David Nolan neglected and failed to reasonably communicate with and

zealously and diligently represent three clients (Ajay and Archana Sagar1 and Robert

D. Currie), failed to maintain financial records and provide an accounting of



      1
         The Sagars’ complaint about Mr. Nolan’s representation in United States
District Court for the District of Columbia resulted in his temporary suspension in
that court and prompted a reciprocal disciplinary matter, No. 13-BG-2, which is
pending.
                                          2


entrusted funds, charged unreasonable fees, and acted dishonestly, in violation of

Rules 1.1(a) and (b); 1.2(a); 1.3(a), b(1-2), and (c); 1.4(a) and (b); 1.5(a) and (b);

and 1.15(b).    Additionally, the Committee found that Mr. Nolan’s multiple

misdemeanor convictions for failing to appear in court violated Rules 3.3(a)(1);

8.4(b), (c), and (d). 2 Lastly, the Committee found that Mr. Nolan failed to cooperate

with Disciplinary Counsel and failed to respond to requests for information from

Disciplinary Counsel, the Board on Professional Responsibility, and courts in

violation of Rules 8.1(b) and 8.4(d). The Board adopted the Ad Hoc Committee’s

findings of fact and most of its assessments of Mr. Nolan’s rule violations. 3




       Like the Hearing Committee, the Board recommended that Mr. Nolan be

suspended for three years with reinstatement conditioned upon a showing of fitness,

payment of restitution (in the Currie case only) in an amount to be determined at the



      2
        These convictions are also the basis for No. 12-BG-1892. In that pending
case, Mr. Nolan was suspended on December 17, 2012, after receiving notice that
he had been convicted in Virginia of one count of “no operator’s license” and three
counts of failure to appear. The matter was referred to Disciplinary Counsel to
determine whether these convictions constituted moral turpitude based on the facts
of the case.
      3
        The Board rejected the Committee’s determination that the Sagars were
charged unreasonable fees and rejected the recommendation that restitution to the
Sagars be a condition of reinstatement.
                                          3


time he seeks reinstatement, and cooperation with all outstanding requests for

information and subpoenas issued by Disciplinary Counsel and any related Board or

court order.




      Under D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” Id.; see also

In re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to

the Board’s report and recommendation, our deferential standard of review becomes

even more deferential.”). Respondent did not file exceptions to the Board’s Report

and Recommendation, nor has he filed an affidavit since his initial suspension.

Disciplinary Counsel initially filed exceptions, but later filed a conditional

submission in lieu of brief stating that he had filed his exceptions anticipating that

Mr. Nolan would file exceptions and he agreed with the sanctions recommended by

the Board and would not file a brief.4 Therefore, this matter may now be resolved

pursuant to D.C. Bar R. XI, § 9(h)(2).




      4
        In his submission, Disciplinary Counsel acknowledged that although he
disagreed with the Board’s rejection of findings as to the Sagars, they remain eligible
to submit a claim to the Client Security Trust Fund.
                                           4


      Upon review of the record, we are satisfied that the Board’s findings support

its recommended discipline, and we see no reason to reject the discipline

recommended by the Board. See Viehe, 762 A.2d at 543. Further, because this

matter resolves the misconduct underlying Mr. Nolan’s other pending disciplinary

matters, the Clerk shall close both No. 12-BG-1892 and No. 13-BG-2 once the

mandate has issued in this matter.


      Accordingly, it is


      ORDERED that respondent David B. Nolan, is hereby suspended from the

practice of law in this jurisdiction for a period of three years and his reinstatement is

conditioned on a showing of fitness, the payment of restitution to Mr. Currie in an

amount to be determined at the time he seeks reinstatement, and his full compliance

with all pending requests for information or subpoenas from Disciplinary Counsel

and related requests for information from the Board on Professional Responsibility

or any court. We further direct Mr. Nolan to comply with the requirements of D.C.

Bar. R. IX § 14 as a condition of reinstatement. See D.C. Bar. R. IX § 16(c).